We cannot hesitate to decide that this Court has no jurisdiction of the cause of action alleged in the complaint. It plainly comes within what was said in Horne v. State, 84 N.C. 362, (188)  and Baltzer v. State, 104 N.C. 265, cases very thoroughly argued, and decided by the Court, after much earnest consideration. We are called upon to overrule those cases and proceed to consider the case upon its merits, and determine the important questions presented by the pleadings. Nothing appears from the brief of the learned counsel for the plaintiff, nor can we conceive of any adequate reason that ought to prompt us to do so. For the reasons sufficiently stated in the cases cited supra, the motion of the Attorney-General to dismiss the action must be allowed.
Action dismissed.
AFFIRMED on Writ of Error, 161 U.S. 246. *Page 137